DETAILED ACTION
The present Office action is in response to the amendments filed on 2 AUGUST 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-7, 16-19, 21-24, and 26-29 have been amended. No claims have been added or cancelled. Claims 1, 5-8, and 16-30 are pending and herein examined.

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive.
With regard to claim 1, rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2017/0310959 A1 (hereinafter “Chen”) in view of U.S. Publication No. 2017/0353730 A1 (hereinafter “Liu”), Applicant alleges:
“Liu relates to video coding using template-based Intra prediction. In paragraphs [75]-[85], Liu discusses the number of intra prediction modes searched by template matching. The number of intra prediction modes can be fixed (see Liu, paragraph [77]), or depend on the block size of the current block (see Liu, paragraph [78]), where the block size may be measured by the width of the block (see Liu, paragraphs [79] and [83]), the height of the block (see Liu, paragraph [80] and [84]), the number of pixels of the block (see Liu, paragraph [81]), width + height of the block (see Liu, paragraph [82] and [85]). However, Liu does not mention at all with respect to setting the number of intra prediction modes based on the ratio of the height to width (or the ratio of the width to height) of the block as recited in amended claim 1.” (Remarks, p. 3.)
The Examiner respectfully disagrees. Liu’s disclosure of ¶¶ [0077-0085] were not relied upon by the Examiner. The section relied upon by the Examiner begins in ¶ [0086]. The disclosure of Liu describes in ¶ [0088] using function f(M,N), where M and N are sides of a block with different sizes to determine the amount of modes are assigned to the long side. Additionally, ¶¶ [0090-0092] describe the long side being twice as long and having twice as many intra prediction modes. That is to say, when W > H, by a factor of two, then then there are half the horizontal intra modes (i.e., W/H = 0.5), as depicted in FIG. 3B. For these reasons, the rejection of Chen in view of Liu is maintained for claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, 18, 19, 23, 24, 28, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claims 6, 18, 23, and 28, the limitation is invoked “when the block’s width is greater than the block’s height.” Given the limitation of the previous claim, “the subset of the plurality of directional intra prediction modes are limited to only […] (2) horizontal positive directions, responsive to W > H for the block,” the subset must include exclusively positive horizontal directions. However, claims 6, 18, 23, and 28 describe both horizontal and vertical directions being included in the subset of the plurality of directional intra prediction modes. Therefore, claims 6, 18, 23, and 28 run afoul of the requirements of the claim for which each depends on by not including all of the limitations (i.e., only horizontal modes).
With regard to claims 7, 19, 24, and 29, the limitation is invoked “when the block’s height is greater than the block’s width.” Given the limitation of the previous claim, “the subset of the plurality of directional intra prediction modes are limited to only (1) vertical positive directions, responsive to H > W for the block,” the subset must include exclusively positive vertical directions. However, claims 7, 19, 24, and 29 describe both horizontal and vertical directions being included in the subset of the plurality of directional intra prediction modes. Therefore, claims 7, 19, 24, and 29 run afoul of the requirements of the claim for which each depends on by not including all of the limitations (i.e., only vertical modes).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 16, 20, 21, 25, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0310959 A1 (hereinafter “Chen”) in view of U.S. Publication No. 2017/0353730 A1 (hereinafter “Liu”).
Regarding claim 1, Chen discloses a method for video decoding ([0014], l. 10, “Intra prediction encoding or decoding”), comprising:

selecting a directional intra prediction mode from the subset of the plurality of directional intra prediction modes (FIG. 2 depicts the 33 directional Intra prediction modes, where modes v+1 - v+8 and h+1 - h+8 are used in bi-directional prediction; [0010], ll. 10-11, “An example of bi-directional Intra prediction for directional modes from (v+1) to (v+8) is shown in FIG. 5.” Note, FIG. 5 depicts a vertical bi-direction which visually appears to correspond to v+8 being selected for the example); 
accessing, based on the directional intra prediction mode, a first predictor for a sample, the sample being within the current block ([0010], ll. 5-9, “For directional Intra prediction modes (v+1) to (v+8) and (h+1) to (h+8), a weighted sum of a reconstructed sample in the above boundary row and a reconstructed samples in the left boundary column along the Intra prediction mode direction is used as the Intra predictor.” FIG. 5 depicts two vectors, one representing the first predictor); 
accessing, based on the directional intra prediction mode, a second predictor for the sample, the first and second predictors being substantially on a line based on a direction corresponding to the directional intra prediction mode ([0010], ll. 5-9, “For directional Intra prediction modes (v+1) to (v+8) and (h+1) to (h+8), a weighted sum of a reconstructed sample in the above boundary row and a reconstructed samples in the left boundary column along the Intra prediction mode direction is used as the Intra predictor.” FIG. 5 depicts two vectors, one representing the second predictor); 
bi-directionally intra predicting a sample value of the sample, by using the first and second predictors ([0010], ll. 5-9, “For directional Intra prediction modes (v+1) to ; and 
decoding the sample of the current block based on the predicted sample value ([0014], ll. 10-12, “decoding is applied to the current block using the filtered Intra prediction block as a predictor for the current block”).
Chen fails to expressly disclose determining a subset of a plurality of directional intra prediction modes based on a shape of a current block of a picture being decoded, wherein bi-directional intra prediction is limited to the subset of the plurality of directional intra prediction modes, wherein a number of intra prediction modes in said subset is based on (1) W/H, responsive to H > W for the block, or (2) H/W, responsive to W > H, W and H being width and height of the block.
However, Liu teaches determining a subset of a plurality of directional intra prediction modes based on a shape of a current block of a picture being decoded, wherein bi-directional intra prediction is limited to the subset of the plurality of directional intra prediction modes, wherein a number of intra prediction modes in said subset is based on (1) W/H, responsive to H > W for the block, or (2) H/W, responsive to W > H, W and H being width and height of the block. ([0090], ll. 2-10, “In one embodiment, the total number of Intra modes for the non-square block will be the same to the square block. However, it is proposed to have more modes for the width, and less modes for the height when width> height (as compared to JEM). It is proposed to have more modes for the height, and less mode for the width when width< height (as compared to 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have subsets of prediction modes dependent on a block shape, as taught by Liu ([0090-0092]), in Chen’s invention. One would have been motivated to modify Chen’s invention, by incorporating Liu’s invention, to have Intra prediction directions with finer precisions available ([0087]) for improving the accuracy when Intra predicting.
Regarding claim 8, Chen and Liu disclose all of the limitations of claim 1, as outlined above. Additionally, Liu discloses wherein a block size for the block is determined before the selecting a subset of the plurality of directional intra prediction modes, and the selecting a subset of plurality of directional intra prediction modes is made when the determined block size is greater than a preset value ([0090], ll. 2-10, “In one embodiment, the total number of Intra modes for the non-square block will be the same to the square block. However, it is proposed to have more modes for the width, and less modes for the height when width> height (as compared to JEM). It is proposed to have more modes for the height, and less mode for the width when width< height (as compared to JEM). FIG. 12A and FIG. 12B illustrate the two examples, when height> 
Regarding claim 16, the limitations are the same as those in claim 1; however, it’s an encoding method instead of a decoding method and Chen ¶ [0014] describes the prediction applies to both encoding and decoding. Therefore, the same rationale of claim 1 applies equally as well to claim 16.
Regarding claim 20, the limitations are the same as those in claim 8; however, it’s an encoding method instead of a decoding method and Chen ¶ [0014] describes the prediction applies to both encoding and decoding. Therefore, the same rationale of claim 8 applies equally as well to claim 20.
Regarding claim 21, the limitations are the same as those in claim 1; however, written in machine form instead of method form. Therefore, the same rationale of claim 1 applies equally as well to claim 21. Additionally, Chen discloses one or more processors ([0048], “computer processor”).
Regarding claim 25, the limitations are the same as those in claim 8; however, written in machine form instead of method form. Therefore, the same rationale of claim 8 applies equally as well to claim 25.
Regarding claim 26, the limitations are the same as those in claim 16; however, written in machine form instead of method form. Therefore, the same rationale of claim 16 applies equally as well to claim 26. Additionally, Chen discloses one or more processors 
Regarding claim 30, the limitations are the same as those in claim 20; however, written in machine form instead of method form. Therefore, the same rationale of claim 20 applies equally as well to claim 30.

Allowable Subject Matter
Claims 5, 17, 22, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims require the subsets to be exclusively either horizontal positive directions or vertical positive directions. In contrast with Liu’s disclosure of FIGS. 12A-13B, Liu increases the available modes based on a long side of a rectangle, but does not exclude directions based on the long side of a rectangle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481